*456SENTENCIA
En el proceso seguido contra el apelante por asesinato declaró el hijo de la víctima como testigo de cargo rela-tando la forma cómo fue muerto su padre. (1) El fiscal *457presentó en evidencia una carta supuestamente escrita por el acusado. En ella confiesa el delito e incrimina a otra persona y está dirigida a “batata” y firma “Cheo”. Se pre-sentó- prueba al efecto de que al acusado le dicen “Cheo”. *458Para establecer que la letra del que escribió la carta era la del acusado se presentaron en evidencia dos documentos Identificación L, Exhibit XI (una muestra de la escritura del acusado, hecha por éste copiando lo que su abogado le dictaba de la carta firmada “Cheo”), y la Identificación O, Exhibit XIII (muestra de la letra del acusado suministrada al abogado del acusado por el padre de éste), así como el dictamen del perito calígrafo que determinó que los tres documentos habían sido escritos por la misma persona.
En apelación el único error que se apunta se relaciona con la admisión en evidencia de los documentos con Identifi-*459cación L y O a que se ha hecho referencia. Sostiene el ape-lante que fue errónea su admisión en evidencia ya que consti-tuían material confidencial de la defensa. La cuestión surge así, según las versiones conflictivas enunciadas por el fiscal y la defensa.
Sostiene el fiscal que le informó al abogado del acusado que tenía en su poder una carta incriminatoria firmada por “Cheo” y le sugirió que le consiguiera muestras de la escri-tura del acusado para someterlas a un perito para que deter-minara si la carta había sido escrita por el acusado y si resultaba que no había sido escrita por éste eso le beneficiaba al acusado y lo podría usar en su defensa, pero que si por el contrario resultaba que la escritura era la misma, el fiscal presentaría la carta como prueba de cargo.
La versión de la defensa es en el sentido de que luego que se enteró de que el fiscal tenía la carta incriminatoria, la cual le fue facilitada por el fiscal para que la examinara, le informó a éste que el acusado negaba que hubiera escrito la carta pero que no estaba en condiciones de probar con un perito que la carta no había sido escrita por él ya que no tenía los medios económicos para contratarlo y que entonces el fiscal le ofreció que el perito de la policía le daría el ser-vicio gratuitamente y por esa razón le suministró las mues-tras Identificadas L y O, pero no para que el dictamen del perito pudiera ser usado por el Pueblo si resultaba adverso al acusado.
Planteada así la cuestión la misma se reduce a dirimir un conflicto de hecho y el juez de instancia lo dirimió en contra del acusado dándole crédito a la versión del fiscal.
Se confirma la sentencia que dictó el Tribunal Superior, Sala de San Juan en 4 de octubre de 1965.
Así lo pronunció y manda el Tribunal y firma el Señor Juez Presidente.
El Juez Asociado Señor Santana Becerra disintió en opinión separada en la cual concurre el Juez *460Asociado Señor Hernández Matos. El Señor Juez Presidente no intervino.
(Fdo.) Luis Negrón Fernández

Juez Presidente

Certifico:
(Fdo.) Joaquín Berrios

Secretario

—O—

 En el alegato del acusado se resume así el testimonio de este testigo:
“Declaración del Testigo Pedro Juan Ramírez — Vivía con su padre en la Calle Fajardo 287, en Villa Palmeras.
“Para el 28 de abril de 1965, de siete y media a ocho, estaba en el cuarto en que habitaba con su padre, en espera de que él terminara de preparar café, para él hacerle la comida, cuando entró el acusado. Que él se asombró y entonces éste le amenazó con una cuchilla que el testigo describió como de seis pulgadas de largo. Que le dijo que se callara que él iba a asaltar a su padre. Que el acusado agarró un tubo de los que tenían para la construcción y le dio con él a su padre. Que él entonces se le abalanzó encima; pero que como el individuo era más grande y fuerte que él, lo restralló y volvió y golpeó a su padre y entonces le rebuscó los bolsillos y le sacó el reloj y otros documentos. Que él trató de salir corriendo pero que se le enredó el ruedo del pantalón en la puerta y entonces el acusado lo amenazó con que si decía algo, lo mataba a él, a su hermana y a su novia. Que el acusado le advirtió que cuando vi-niera cualquier persona a preguntar por su papá, dijera que él había salido para la isla a ver a una hermana enferma. Que entonces él salió de la casa y se paró más abajo y allí estuvo como quince o veinte mi-nutos y entonces vio que el acusado salió de la casa, pero sin su padre. Que entonces él regresó a la casa y no encontró a su padre y comenzó a buscarlo y no lo pudo encontrar, ni en la casa ni en los alrededores. Que entonces volvió a salir y el acusado volvió a amenazarlo. Que cons-tantemente lo amenazaba.
“Que el 6 de mayo, su tía le ordenó que abriera la letrina y que al él hacerlo descubrió a su padre allí.
“Declaró que como dos meses o dos meses y medio después de la muerte de su padre, él estaba en el Hipódromo El Comandante, cuando se le acercó un individuo y le echó una carta al bolsillo. Que él la leyó y se la echó al bolsillo de la camisa. Que luego él le dio esa camisa a su novia para que se la lavara.
“Declaró que no fue hasta que descubrieron el cadáver de su padre que él contó lo sucedido, pues estaba aterrorizado con las amenazas que le habían hecho. ■
“En la repregunta declaró, que el mismo día de los hechos el acusado había estado en su casa y le había ofrecido para la venta, unas cosas; pero que su padre no compró nada, pues el dinero que tenía era para comprar un cemento.
“Que al otro día de ocurrido los hechos, o sea, el jueves 29, él salió de su casa como a las 9:00 de la mañana y vio al acusado frente a una Mueblería. Que el acusado volvió y lo amenazó. (T.E. p. 149) Que *457detrás del acusado venía un hombre con un parcho y una gafas ahuma-das. Que entonces el acusado le dijo que iban para el Banco Popular de Barrio Obrero. Que al llegar al Banco, el acusado sacó de su bolsillo, una libreta que era de su padre. Que tenía dos hojas firmadas- para sacar dinero del Banco. Que una era por $125.00 y otra por $185.00. (T.E. p. 158) Que le entregó la de $125.00 para que él sacara ese dinero y que retiró el dinero y que cuando salió del Banco vino el acusado, le quitó el dinero y la libreta y todo y se lo guardó en el bolsillo izquierdo. Que luego el acusado y el acompañante se fueron en un taxi en dirección a Cantera. Que luego regresó a su casa pero no notificó a la Policía; que él estuvo en su cuarto hasta las siete de la noche en que fue a casa de su novia y luego regresó de nuevo a su casa.
“El viernes 30, salió de su casa como a las 9:00 ó 10:00 de la mañana en dirección hacia abajo y al llegar a la Calle Edna esquina Calle Fa-jardo, se encontró con el acusado, quien volvió nuevamente a amenazarle. Que luego de esto, fue a casa de su novia y no volvió para la casa. Que estuvo en la casa como hasta las seis y que cuando salió volvió a encon-trar al acusado en la esquina. Que él entró a un Bar (Bar Lucerito de Abril) y que allí estuvo varios minutos. (T.E. p. 179) Que cuando salió, el acusado estaba en la Mueblería La Torre y que cruzó y fue donde él y volvió a amenazarle. Que luego él cogió un taxi y se fue a casa de su hermana, Isabel Ramírez de Castro, en Vistamar; pero que al llegar allá su hermana estaba disgustada con el esposo y no lo atendió y él se fue. (T.E. p. 182) Que como su hermana no lo quiso atender, él no le dijo nada a nadie. Que luego estuvo en casa de una vecina atendiendo una llamada que le hizo su hermana y vio televisión, regresando a su cuarto como a las 9:00 P.M.
“El sábado 1ro. estuvo por la mañana en casa de su novia. Que fue a visitar a la señora Borrero. Que ese día como a las 10:00 de la mañana, se encontró de nuevo al acusado y éste volvió a amenazarle. Que luego el acusado se fue y él se fue para la casa de doña María Coella. Allí conversó y luego fue hasta la casa de doña Andrea donde almorzó. Luego estuvo un rato en casa de su novia y regresó a su cuarto. Que ese sábado por la noche como a eso de las siete, se encontró nuevamente con el acusado y que éste volvió a amenazarlo. Que esa noche se acostó como a las 10:30.
“Que el domingo se levantó temprano y de diez a once de la mañana se encontró con el acusado y éste lo amenazó. Lo mismo sucedió esa tarde y esa noche.
“Que el lunes 3 de mayo, el acusado volvió a llevarlo al Banco. Que eso sucedió como a las diez y media más o menos. Que al llegar a la Plaza frente al Banco, le entregó un papel firmado para que le sacara dinero. *458Que él entró y firmó y le entregaron $185.00. El salió como a los diez minutos del Banco y le entregó el dinero al acusado.
“El martes se levantó como a las 10:30 de la mañana. Ese día él salió de la casa en dirección a una agencia hípica y al llegar al Bar ‘Los Muchachos’ vio al acusado frente a un bazar. Que el acusado lo pitó y en vista de que él no fue donde el acusado, éste vino hasta donde él. Que el acusado le entregó un papelito y le ordenó que le comprara creso. Que entró a la farmacia y compró medio peso de creso que era lo que decía el papelito. Que el acusado cogió el paquete y se fue en dirección a la Calle Tapia. Que volvió a su casa y luego estuvo en casa de doña Sixta Borrero. Que regresó a su casa y allí permaneció. Que esa noche sintió ruidos en el patio.
“El miércoles, vino su tía Carmen a preguntar por su padre y fueron al Cuartel. Ya había estado otra tía — Josefina—a verle. Ese día la Policía estuvo en la casa e inició una investigación en relación con la desapari-ción del padre, pero en esa ocasión él no dijo nada de lo que sucedía. Que esa misma tarde recibió una llamada telefónica y que identificó a la persona que llamaba como al acusado. Que en esa ocasión le llamó para preguntarle que hacía la policía en frente de su casa.
“El jueves volvió su tía Carmen, como a eso de las doce y media. Que él le manifestó a su tía que hacía como dos o tres días, percibía un mal olor; pero que él creía que eran ratones muertos. (T.E. p. 293) Que empezaron a buscar y abrieron' la letrina y al golpear el cajón vio la pierna de su padre. Que entonces él perdió el conocimiento. Que de allí lo llevaron a casa de la novia donde lo atendieron de la exaltación nerviosa en que estaba.
“Que luego lo llevaron al Cuartel de la Policía de Barrio Obrero y luego al Cuartel General, donde lo interrogaron. Que luego él se entrevistó con su tía y luego de esta entrevista él expuso lo que sabía.
“Que fue con el detective Pizarro por el sector de Villa Palmeras y Lloréns Torres, tratando de localizar al acusado. Que estuvieron como dos o tres horas en la búsqueda. Que en la esquina de la Calle Río Grande y Edna estaba el acusado. Que entonces la Policía lo detuvo.”